DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 7/5/2022 is acknowledged.  Claims 15-23 have been withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the first transistor further includes a gate fill material between the fin of the first transistor and the first WF material” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 2 of the specification of the instant application shows that the WF 214 is between the gate fill material 216.  So the drawing does not show that the gate fill material between the fin and the first WF material. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a fin” in lines 3 and 7.  It is unclear if these are the same or different fins.  For the purpose of examination, it is interpreted that they could be either the same or different fins.  
Claim 2 recites “wherein the first transistor further includes a gate fill material between the fin of the first transistor and the first WF material”.  Figure 2 of the specification of the instant application shows that the WF 214 is formed on the sidewalls of the fins and the gate fill metal 216 is formed on top of that.  So it is unclear how the gate fill material can be between the fin and the first WF material.  For the purpose of examination, it is interpreted that the fill material is between the fin and an outermost portion of the first WF material.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (DE 102015109834 A1) (for purpose of compact prosecution, a machine translation of the document is used and referred to as Chang2015).
Regarding claim 1, Chang2015 teaches a transistor arrangement (structure in Fig. 1H formed by method in Figs. 2A-2J of Chang2015), comprising: 
a first transistor (finFET in area 11 in Figs. 1G-1H), including: 
a fin (110 in Fig. 1B), and 
a first work function (WF) material (WFM layer 136’a in Figs. 1H and 2G) at least partially surrounding sidewalls of an upper portion of the fin (as shown in Figs. 1G-1H of Chang2015) of the first transistor; and 
a second transistor (finFET in area 12 in Figs. 11G-11H), including: 
a fin (110 in Fig. 11G-11H; the “fin” is interpreted to be the same fin as the fin in line 3 of the claim above), and 
a second WF material (WFM layer 136’b in Figs. 1H and 2G) at least partially surrounding sidewalls of an upper portion of the fin of the second transistor (as shown in Figs. 1G-1H of Chang2015), 
wherein, in a direction substantially parallel to a height of the fin of the first transistor, a height (H3 in Fig. 2G) of the first WF material is different from a height (as described in [0066] of Chang2015, H4 of the second WF layer 136’b in Fig. 2G is lower than the height H3)  of the second WF material.  
Regarding claim 2, Chang2015 teaches all the limitations of the transistor arrangement according to claim 1, and also teaches wherein the first transistor further includes a gate fill material (138’a in Fig. 1H) between the fin of the first transistor and the first WF material.  
Regarding claim 4, Chang2015 teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein the height of the gate fill material of the first transistor is greater than the height of the first WF material (the “height” is the level of the top surface of the element.  As such, the height of the gate electrode 138’a is greater than the height of the WF layer 136’a).  

Regarding claim 24, Chang2015 teaches a computing device (mobile phone in [0002] of Chang2015 that utilizes IC disclosed in Chang2015), comprising: 
a substrate (the board of the mobile phone); and 
an integrated circuit (IC) die (one of the dies described in [0002] of Chang2015) coupled to the substrate, wherein the IC die includes a transistor arrangement (device structures such as 100 in Fig. 1A-1H formed by the method in Figs. 2A-2J of Chang2015.  It is implicit that there are many structures 100 on the same IC chip) having a plurality of transistors (transistors in regions 11 and 12 in each structure 100), each transistor including: 
a fin (110 in Fig. 1H of one structure 100) extending away from a base, 
a gate stack (138’a) at least partially encompassing an upper portion (portion of 110 shown in Fig. 1G) of the fin, and 
a work function (WF) material (136’a-136’b) over at least a portion of one or more sidewalls of the gate stack, wherein a height (H3 in Fig. 2G) of the WF material of a first transistor (transistor in region 11 in Fig. 1H) of the plurality of transistors is different from a height (as described in [0066] of Chang2015, H4 of the second WF layer 136’b in Fig. 2G is lower than the height H3) of the WF material of a second transistor (transistor in region 12 of Fig. 1H, 2G) of the plurality of transistors.  
Regarding claim 25, Chang2015 teaches all the limitations of the computing device according to claim 24, and also teaches wherein the computing device is a wearable or handheld computing device (as taught in claim 24, the device is a mobile phone).

Claims 1-3, 5-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2018/0151745 A1).
Regarding claim 1, Chang teaches a transistor arrangement (structure in Figs. 19A-20A of Chang), comprising: 
a first transistor (NC-FET in Figs. 19A-20A), including: 
a fin (20 of the NC-FET in Fig. 20A), and 
a first work function (WF) material (WFM layer 110 of NC-FET in Fig. 20A) at least partially surrounding sidewalls of an upper portion (24) of the fin of the first transistor; and 
a second transistor (FET in Figs. 19A-20A), including: 
a fin (20 of the FET in Fig. 20A), and 
a second WF material (WFM layer 110 of the FET in Fig. 20A) at least partially surrounding sidewalls of an upper portion (24) of the fin of the second transistor, 
wherein, in a direction substantially parallel to a height of the fin of the first transistor, a height (height of vertical portion of WFM 110 of NC-FET) of the first WF material is different from a height (height of vertical portion of WFM 110 of FET is greater than the height of the vertical portion of the WFM 110 of the NC-FET as shown in Fig. 20A) of the second WF material.  
Regarding claim 2, Chang teaches all the limitations of the transistor arrangement according to claim 1, and also teaches wherein the first transistor further includes a gate fill material (115 in Fig. 20A in NC-FET region) between the fin of the first transistor and the first WF material.  
Regarding claim 3, Chang teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein the second transistor further includes a gate fill material (115 of FET in Fig. 20A of Chang) between the fin of the second transistor and the second WF material, and wherein, in the direction substantially parallel to the height of the fin of the first transistor, a height of the gate fill material of the first transistor is different from a height of the gate fill material of the second transistor (as shown in Fig. 20A of Chang, the gate conductor 115 of the FET is higher than the gate conductor 115 of the NC-FET).  
Regarding claim 5, Chang teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein the height of the first WF material is greater than the height of the gate fill material of the first transistor (as written, the “height” of something is not specified to be the absolute height or the height with respect to some level.  The absolute height of the gate fill material 115 of the NC-FET is measured from the top surface of the horizontal portion of WF layer 110 to the bottom surface of the ferroelectric layer 120. This absolute height is smaller than the absolute height of the rightmost vertical portion of the WF layer 110).  
Regarding claim 6, Chang teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein the first transistor further includes the gate fill material above the fin of the first transistor (as shown in Fig. 20A of Chang).  
Regarding claim 7, Chang teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein the first transistor further includes a gate dielectric (100 in Fig. 20A of Chang) between the fin of the first transistor and each of the first WF material and the gate fill material of the first transistor.  
Regarding claim 8, Chang teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein: 
the first WF material is a part of an outer sidewall WF layer (rightmost vertical portion of WF layer 110 of the NC-FET in Fig. 20A) of the first transistor, 
the first transistor further includes the first WF material as a part of an inner sidewall WF layer (vertical portion of WF layer 110 on the right sidewall of fin upper portion 24) at least partially enclosing the upper portion of the fin of the first transistor, and 
at least a portion (rightmost portion of the gate conductor 115 of NC-FET in Fig. 20A) of the gate fill material of the first transistor is between the inner sidewall WF layer of the first transistor and the outer sidewall WF layer of the first transistor.  
Regarding claim 9, Chang teaches all the limitations of the transistor arrangement according to claim 8, and also teaches wherein the inner sidewall WF layer and the outer sidewall WF layer are portions of a single continuous WF layer of the first WF material (as shown in Fig. 20A of Chang).  
Regarding claim 10, Chang teaches all the limitations of the transistor arrangement according to claim 8, and also teaches wherein the first transistor further includes a gate dielectric (portion of 100 directly in contact with the upper portion 24 of the fin 20 as shown in Fig. 20A of Chang) between the inner sidewall WF layer of the first transistor and the fin of the first transistor.  
Regarding claim 11, Chang teaches all the limitations of the transistor arrangement according to claim 2, and also teaches wherein the gate fill material includes tungsten (as stated in [0087] of Chang) and wherein at least one of the first WF material and the second WF material includes a metal (as stated in [0084] of Chang).  
Regarding claim 12, Chang teaches all the limitations of the transistor arrangement according to claim 1, and also teaches wherein each of the first transistor and the second transistor is a field-effect transistor (FinFET) (as shown in Figs. 19A-20A of Chang).  
Regarding claim 13, Chang teaches all the limitations of the transistor arrangement according to claim 1, and also teaches wherein a threshold voltage of the first transistor is different from a threshold voltage of the second transistor (as described in [0047] of Chang, the NC-FET is a multiple threshold voltage transistor, so its threshold voltage is different than that of the FET).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 14, Chang teaches all the limitations of the transistor arrangement according to claim 1, but does not teach explicitly wherein a difference in the height of the first WF material and the height of the second WF material is between about 10 and 80 nanometers.  
Chang teaches that the thickness of the ferroelectric layer (120 in Fig. 20A of Chang) is 1 nm to 20 nm, the thickness of the conductive liner layer (125) is 0.5 nm to 10 nm thick, the thickness of the conductive layer (130) is from 5 nm to 50nm.  So the difference in heights of the first WFM and second WFM materials is in the range of 6.5 nm to 80 nm.  Since the claimed ranges of 10 to 80 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the  in the difference in the height of the first WF material and the height of the second WF material is between about 10 and 80 nanometers.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822